Appellant has filed a motion for a rehearing in which he reiterates his contention that the evidence is insufficient to support his conviction. On the original submission of this case, we specifically stated that the statement of facts was filed too late to be considered by this court, and in the absence of such a statement of facts, there is not any way by which we can pass upon the question raised in the motion.
It follows from what we have said that the motion should be overruled, and it is so ordered.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 339